1    CINDY M. RUCKER (SBN 272465)
     cmekari@maynardcooper.com
2    MAYNARD, COOPER & GALE, LLP
     1901 Avenue of the Stars, Suite 1900
3    Los Angeles, CA 90067
     Telephone: (323)987-3356
4    Facsimile: (205) 254-1999

5    Attorney for Defendants
     AETNA LIFE INSURANCE COMPANY and
6    THE TRINET GROUP, INC. LONG TERM DISABILITY PLAN

7                                    UNITED STATES DISTRICT COURT

8                               NORTHERN DISTRICT OF CALIFORNIA

9

10   THOMAS MULLAHY                        )            Case No. 4:19-cv-03766-HSG
                                           )
                      Plaintiff,           )            DEFENDANTS' MOTION FOR
11                                                      TELEPHONIC APPEARANCE AT
                                           )
           v.                              )            THE OCTOBER 1, 2019 CASE
12                                                      MANAGEMENT CONFERENCE AND
                                           )
     AETNA LIFE INSURANCE COMPANY          )            ORDER (as modified)
13
     and THE TRINET GROUP, INC., LONG TERM )
14   DISABILITY PLAN,                      )
                                                        Date: October 1, 2019
                                           )
                         Defendants.                    Time: 2:00 p.m.
15                                         )

16
            IT IS HEREBY REQUESTED that Cindy M. Rucker, counsel for Defendants Aetna Life
17
     Insurance Company and TriNet Group, Inc. Long Term Disability Plan (collectively "Defendants"), be
18
     permitted to attend by telephone the Case Management Conference set for October 1, 2019 at 2:00 p.m.
19
     in the above-referenced case.
20
            Good cause exists for this request because Mrs. Rucker works and lives in Los Angeles,
21
     California. Permitting Mrs. Rucker to participate in the Initial Case Management Conference by
22
     telephone will reduce the fees and costs associated with the appearance and will promote efficiency.
23
     Mrs. Rucker has advised Plaintiff's counsel, Phillip S. Bather, regarding her request to appear
24

                                     1
     DEFENDANT’S MOTION FOR TELEPHONIC APPEARANCE AT THE OCTOBER 1, 2019
                  CASE MANAGEMENT CONFERENCE AND ORDER
1    telephonically. Mr. Bather confirmed that he will also be requesting a telephonic appearance for the

2    Initial Case Management Conference.

3           For these reasons, Mrs. Rucker respectfully requests that the Court grant this request to attend

4    the Initial Case Management Conference by telephone. Should the Court grant this request, Mrs. Rucker

5    can be contacted on October 1, 2019 at (323) 987-3356 and will remain on standby or, in the alternative,

6    Mrs. Rucker can contact the Court at a preferred number.

7    DATED: September 25, 2019                            MAYNARD, COOPER & GALE LLP

8
                                                              /s/ Cindy M. Rucker
9                                                            Cindy M. Rucker
                                                             Attorney For Defendants
10                                                           Aetna Life Insurance Company and
                                                             The Trinet Group, Inc. Long Term
11                                                           Disability Plan

12

13

14

15

16

17

18

19

20

21

22

23

24

                                     2
     DEFENDANT’S MOTION FOR TELEPHONIC APPEARANCE AT THE OCTOBER 1, 2019
                  CASE MANAGEMENT CONFERENCE AND ORDER
 1                                                 ORDER

 2          Having considered the request by counsel for Defendants Aetna Life Insurance Company and

 3   TriNet Goup, Inc. Long Term Disability Plan (collectively "Defendants") for permission to attend the

 4   October 1, 2019 Initial Case Management Conference by telephone, and for good cause appearing, the

 5   Court ORDERS as follows:

 6          Counsel for Defendants may appear telephonically at the Initial Case Management Conference

 7   set for October 1, 2019 at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make

 8   arrangements for the telephonic appearance.

 9

10

11          IT IS SO ORDERED.

12

13   DATED: September 25, 2019           _____________________________________
                                            UNITED STATES DISTRICT JUDGE
14                                          JUDGE HAYWOOD S. GILLIAM, JR

15

16

17

18

19

20

21

22

23

24

                                     3
     DEFENDANT’S MOTION FOR TELEPHONIC APPEARANCE AT THE OCTOBER 1, 2019
                  CASE MANAGEMENT CONFERENCE AND ORDER
